Citation Nr: 1424035	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  08-04 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to an initial compensable rating for onychomycosis and tinea pedis of the bilateral feet.

3.  Entitlement to a compensable rating for gouty arthritis of the right first metatarsophalangeal joint.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the RO in Waco, Texas, which, in pertinent part, granted entitlement to service connection for onychomycosis and tinea pedis of the bilateral feet, assigning an initial noncompensable disability rating and denied service connection for a right knee disability.  

The Veteran testified before the undersigned at a July 2010 Travel Board hearing, held at the Waco, Texas, RO.  A transcript of that proceeding has been associated with the claims file.  The Board remanded the issues of the initial onychomycosis and tinea pedis rating and service connection for a right knee disability in November 2010.  The issues return now for appellate consideration.  

The issue of a compensable rating for gouty arthritis of the right first metatarsophalangeal joint comes before the Board from an October 2012 rating decision.

The Appeals Management Center (AMC) processed the case on remand.  While the case was pending at the AMC, additional evidence was received by the Waco RO in September 2012.  That evidence pertained to the Veteran's separately service-connected gouty arthritis of the first metatarsophalangeal joint and does not address the onychomycosis and tinea pedis issue.  Thus, a waiver of initial consideration of the evidence by the Agency of Original Jurisdiction (AOJ) is not necessary.  See 38 C.F.R. §§ 19.37, 20.1304 (2013).  

The issue of entitlement to a compensable rating for gouty arthritis of the right first metatarsophalangeal joint is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right knee degenerative joint disease has been manifested by symptoms continuously since service separation.

2.  The Veteran's onychomycosis and tinea pedis of the bilateral feet have been predominantly manifested by dermatitis, but not disfigurement of the head, face, or neck, or scarring throughout the period on appeal.

3.  The Veteran's onychomycosis and tinea pedis of the bilateral feet have affected less than five percent of the Veteran's entire body, less than 5 percent of exposed areas, and have not required systemic therapy throughout the period on appeal.

4.  The schedular criteria are adequate to rate the service-connected onychomycosis and tinea pedis of the bilateral feet.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2013).

2.  The criteria for an initial compensable evaluation for onychomycosis and tinea pedis of the bilateral feet are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.118, Diagnostic Code (DC) 7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The claim for service connection for right knee degenerative joint disease has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an initial compensable rating for onychomycosis and tinea pedis of the bilateral feet.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A May 2006 letter fully satisfied the duty to notify provisions, including notice of the degree of disability, prior to initial adjudication of the Veteran's bilateral foot disability claim in October 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran testified before the undersigned acting Veterans Law Judge (VLJ) at the July 2010 Board hearing.  The duties incumbent on a VLJ at a Board hearing include fully explaining the issue and suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the provisions of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  The undersigned acting VLJ did not ask questions specific to the bilateral onychomycosis and tinea pedis.  The Veteran's representative, however, solicited testimony from the Veteran regarding the extent and severity of the symptoms he had, the extent of his treatment, where he sought treatment, and prompted the Veteran to add anything he thought was important for his claim.  The Veteran reported only treatment through VA.  Based on the testimony, the Board remanded to obtain the Veteran's VA treatment records and to provide another VA examination, as discussed below.  The Veteran's representative was plainly aware of the elements of the claim and that additional evidence may be necessary to substantiate the claim and, in light of that knowledge, directed the Veteran's testimony in such a manner as to solicit the relevant information without assistance from the undersigned acting VLJ.  The Board finds that any error may have been committed by the undersigned in not explaining the initial rating issue or not suggesting evidence that may have been overlooked did not affect the essential fairness of the proceeding and was, therefore, harmless, due to the competent and thorough presentation by the Veteran's representative.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (2007).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the bilateral onychomycosis and tinea pedis rating claim.

The RO also provided the Veteran appropriate VA examinations in 2006, 2009, and 2011.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the 2011 VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The 2006, 2009, and 2011 VA examination reports are thorough and supported by the remaining evidence of record.  The examinations in this case are an adequate basis on which to adjudicate the claim.  See 38 C.F.R. §§ 3.326, 3.327 (2013).  

The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the initial compensable rating claim in November 2010 to obtain the Veteran's VA treatment records from April 2006 to the present, and provide the Veteran with a VA examination to determine the severity of the onychomycosis and tinea pedis of the feet.  The AOJ obtained the Veteran's VA treatment records from 2009 to 2011 and included a finding that there were no relevant VA treatment records from 2006 to 2009.  The Veteran was provided notice of this finding in a December 2011 letter, which also solicited any copies of such treatment records that he might have in his possession.  See 38 C.F.R. § 3.159(e).  The Veteran did not respond with additional evidence.  Moreover, the Veteran was provided a January 2011 VA examination.  The Board has already found that examination report adequate for ratings purposes above.  The Board finds that the AOJ complied substantially with November 2010 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service Connection

As per a December 2010 VA examination report, the Veteran has a current right knee disability of degenerative joint disease, a form of arthritis.  A March 2008 private opinion indicated that a February 2007 right knee arthroscopy revealed significant wear and tear of the articular cartilage possibly due to the almost constant running and marching in the military.  The December 2010 VA examination report contains an opinion that a more certain etiology of the right knee degenerative joint disease would require speculation.  The medical evidence of record does not, therefore, resolve whether the right knee disability is related to service.  The Veteran has competently and credibly reported symptoms of pain in his right knee continuously since his retirement from active service in 2001 which progressed to the point of requiring surgery in 2007.  The Board finds that the Veteran's right knee degenerative joint disease was manifested by continuous symptoms since service separation.  Service connection is warranted.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).  

III.  Disability Ratings

The Veteran contends that he is entitled to an initial compensable rating for his onychomycosis and tinea pedis of the bilateral feet.  For the reasons that follow, the Board concludes that an initial compensable rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Since the effective date of service connection (April 24, 2006), the Veteran's service-connected skin disorder has been rated noncompensably disabling under the DC pertaining to dermatophytosis (7813) using the criteria for dermatitis or eczema (7806).  See 38 C.F.R. § 4.118. 

DC 7813 for dermatophytosis, which includes tinea pedis, requires that the service-connected disability be rated as disfigurement of the head, face, or neck, scars, or dermatitis, depending upon the predominant disability.  Id.  Subsections of 38 C.F.R. § 4.118 that pertain to disfigurement of the head, face, or neck and to scars have been revised during the pendency of this appeal.  See 73 Fed. Reg. 54,708 (September 23, 2008; effective October 23, 2008).  The criteria of DC 7806 have been unchanged throughout the period on appeal.  The record demonstrates that the service-connected disability affects only the Veteran's feet; thus, the disability does not affect the head, face, or neck.  Additionally, 2006, 2009, and 2011 VA examination reports uniformly state that the Veteran does not have scarring on his feet due to his onychomycosis and tinea pedis of the bilateral feet.  The Veteran has reported and the medical evidence reflects that he has used topical therapy to control symptoms of dermatitis associated with the disability.  These address the rating criteria under DC 7806.  The Board finds that the Veteran's onychomycosis and tinea pedis of the bilateral feet are predominantly disabling due to dermatitis.  The regulation revision is, therefore, not relevant to the outcome of this case and will not be discussed further.  The Board will use the criteria of DC 7806 to rate the disability.  

DC 7806 provides for a noncompensable rating where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, or no more than topical therapy is required during a past 12-month period.  38 C.F.R. § 4.118.  In order to warrant a compensable rating, at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas must be affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during a 12-month period.  Id.  

September 2006, April 2009, and January 2011 VA examination reports indicate that the Veteran's onychomycosis and tinea pedis of the bilateral feet affect less than 5 percent of his entire body and less than 5 percent of exposed areas.  These reports also indicate that the Veteran has not used systemic therapy for the disability.  The Veteran's private treatment records show the use of topical creams, but not systemic therapies.  The private records do not provide an assessment of the percent of exposed areas or total body affected.

The Veteran testified before the undersigned regarding the extent of his onychomycosis and tinea pedis.  He described peeling skin across the soles of his feet and around his toes.  He reported the use of topical ointments.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding of at least 5 percent or the entire body or exposed areas involved or the use of systemic therapy.  Although the Veteran's testimony is competent and credible, it does not support a compensable schedular rating.  The medical evidence of record does not show involvement of enough skin or use of a systemic therapy so as to warrant a compensable rating.  The lay and medical evidence do not meet the schedular criteria for a compensable rating either individually or in concert for any portion of the period on appeal or for the whole period on appeal.  The Board concludes that an initial compensable rating is not warranted on a schedular basis.  38 C.F.R. §§ 4.3, 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered the possibility of staged ratings.  The Board, however, finds that the evidence does not satisfy the criteria for a compensable rating for any portion of the period on appeal, as discussed above.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's onychomycosis and tinea pedis of the bilateral feet disability is not inadequate.  The ratings criteria are open ended, allowing compensation for whatever skin symptoms are present so long as those symptoms involve sufficient areas or require a sufficient degree of medical intervention to suppress the effects of the disability.  The Veteran has not described symptoms or functional impairment apart from the peeling of skin on the soles of his feet.  The Veteran has insufficient areas of involved skin, with peeling, but not itching or burning and the use of ointments, a lower level of medical intervention than the compensable ratings require.  The Veteran does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  In other words, the Veteran merely disagrees with the assigned evaluation for his level of impairment.  Thus, the Board finds that the ratings criteria reasonably anticipate the Veteran's bilateral onychomycosis and tinea pedis disability.  Accordingly, the schedular evaluation is adequate to rate the Veteran's onychomycosis and tinea pedis of the bilateral feet.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Entitlement to service connection for degenerative joint disease of the right knee is granted.

Entitlement to an initial compensable rating for onychomycosis and tinea pedis of the bilateral feet is denied.


REMAND

Entitlement to a compensable rating for gouty arthritis of the right first metatarsophalangeal joint was denied in an October 2012 rating decision.  The Veteran submitted a September 2013 Notice of Disagreement.  The claim must be remanded to allow the AOJ to provide the Veteran with a statement of the case (SOC) on the issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case as to the issue of entitlement to a compensable rating for gouty arthritis of the right first metatarsophalangeal joint.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


